Reasons for Allowance
Claim 20, none of the prior art of record teaches alone or in combination the limitation “wherein the drive switches in a same drive column correspond to at most two different colors, and wherein two drive columns corresponding to a same group of two colors are closely arranged next to each other, and the drive switches corresponding to the same color in the two drive columns are connected to the same data line.”

Claims 21-24 and 26-32 are dependent upon claim 20 and are allowed for the reason set forth above in claim 20.

Claim 33 is similar to claim 20 and is allowed for the reason set forth above in claim 20.

Claims 34-37 are dependent upon claim 33 and are allowed for the reason set forth above in claim 33.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691